ON REVIEW BY THE MULTIDISTRICT LITIGATION PANEL
Before us is a motion to appoint a pretrial judge for six lawsuits, pending in two counties, which arise from one common incident. For the reasons stated below, we grant the motion without an oral hearing. See rule 13.3(k). A pretrial judge has been appointed by separate order.
On September 22, 2005, as Hurricane Rita approached the southeast Texas gulf coast, defendant Brighton Gardens evacuated some of the residents from its assisted living and health care facility in Houston, placing them on a bus that had been chartered through defendant Global Charter Services. Early the next day, the bus caught fire near Dallas, causing the death of twenty-three persons and injuring several others. Six lawsuits arising from this incident have been filed in state court — four in Hidalgo County and two in Harris County. Two other cases have been filed in federal court. The defendants have asked this panel to consolidate the eight state cases for pretrial proceedings before one judge. Several of the plaintiffs have objected to that request; one firm representing plaintiffs does not object, provided that a pretrial judge from Houston is chosen.
Administrative rule 13 empowers the MDL Panel to transfer related cases (i.e. those involving one or more common questions of fact) from trial courts in different counties to a single pretrial court for coordinated pretrial handling. The pretrial court's authority over transferred cases is extensive and complete. See Rule 13.6. From time to time, as the pretrial court concludes that cases are ready for trial, it will remand them to the original trial courts for trial in the county of venue. See Rule 13.7.
The MDL panel may order transfer if it will (1) serve the convenience of the parties and witnesses and (2) promote *Page 72 
the just and efficient conduct of the litigation. See
Rule 13.3. The movant need not show that anyone has already been inconvenienced or that there are existing problems to be addressed. See In re Silica Products LiabilityLitigation, 166 S.W.3d 3 (Tex. M.D.L. Panel 2004). Instead we must simply be convinced that transfer to a pretrial judge would promote Rule 13's goals of convenience and efficiency.
These cases arise from one common event, and no one has seriously denied that the liability issues in each of them will be substantially the same. We recognize that different attorneys will develop and try their cases differently, that not every defendant before us has been sued in every case, that different expert witnesses may be involved, and that the damages will differ from case to case, as they always do. But the lawyers will be examining the same large pool of employees and fact witnesses. At the least, the witnesses will include those who dealt with the bus as it made its way from South Texas to Houston and then toward Dallas, those who witnessed the fire itself, those who responded to the scene to provide rescue and medical care, and those who investigated it. When rule 13 voices its concern for efficiency and for the convenience of parties and witnesses, it has such persons in mind. While none of them have yet been subjected to conflicting demands or repetitive discovery, we conclude that assigning one pretrial judge to handle the cases arising from this one tragic event will further rule 13's laudable goals of efficiency and convenience.
Plaintiff's argue that many of them are not similarly situated. Some plaintiffs, for example, were receiving healthcare at Brighton Gardens, and on some causes of action they may have to comply with the statutory rules for healthcare claims.See Tex. Civ. Prac.  Rem. Code Ch. 74. Other plaintiffs may have been on the job for their employers during the incident and may therefore face workers compensation issues that other plaintiffs do not. There may indeed be differences. But every case is different. No two cases are alike. A rule 13 transfer of cases does not require that the cases be congruent or anything close to it. It requires only that cases be "related" — i.e. that they involve one or more common questions of fact — and that transfer will serve the convenience of the parties and witnesses and promote the just and efficient conduct of the litigation.
Because these criteria are overwhelmingly shown in this group of lawsuits arising from the same event, the Motion to Transfer is granted.
 ORDER OF MULTIDISTRICT LITIGATION PANEL APPOINTMENT OF PRETRIAL JUDGE IN THE FOLLOWING MULTIDISTRICT LITIGATION CASE:
The Joint Motion for Transfer, filed by Sunrise Senior Living Services, Inc. et al., under the Texas Rules of Judicial Administration, is granted. Pursuant to Administrative rule 13, the causes listed on the First Amended Appendix A of the Joint Motion for Transfer, attached hereto and incorporated herein for all purposes, and tag-along cases if any, are transferred to Judge Rose Guerra Reyna of the 206th District Court of Hidalgo County.
                               APPENDIX A
Re: No. 05-1073; In Re: Hurricane Rita Evacuation BusFire
Mr. Andrew Weber, Clerk
Supreme Court of Texas
  Supreme Court Building *Page 73
201 West 14th, Rm. 104
Austin, Texas 78701
Dear Mr. Weber:
Enclosed for filing in the above-referenced cause are four copies of the First Amended Appendix A to the Joint Motion to Transfer Pursuant to Texas Rule of Judicial Administration 13, which was filed on December 20, 2005. An electronic version of the enclosed First Amended Appendix is also being transmitted to Ms. Claudia Jenks of your office.
Please file-stamp the enclosed extra copy of this document and return it in the self-addressed, postage-paid stamped envelope for our file.
By copy of this letter, all counsel of record are being provided a copy of the enclosed motion.
Thank you for your assistance.

cc: Justice David Peeples                    CMRRR 7002 2030 0005 7017 3694
    Fourth Administrative Judicial Region
    100 Dolorosa San
    Antonio, Texas 78205-3038
    Justice Bea Ann Smith                    CMRRR 7002 2030 0005 7017 3687
    Third Court of Appeals
    209 W. 14th Street, Room 101
    Price Daniels Bldg.
    Austin, Texas 78701
    Justice George Hanks                     CMRRR 7002 2030 0005 7017 3670
    First Court of Appeals
    1307 San Jacinto, 10th Floor
    Houston, Texas 77002
    Justice Douglas Lang                     CMRRR 7002 2030 0005 7017 3663
    Fifth Court of Appeals
    George L. Allen, Sr. Courts Bldg.
    600 Commerce, 2nd Floor
    Dallas, Texas 75202-1658
    Justice Errlinda Castillo                 CMRRR 7002 2030 0005 7017 0112
    Thirteenth Court of Appeals
    Nueces County Courthouse
    901 Leopard St., 10th Floor
    Corpus Christi, Texas 78401
    Claudia Jenks, Deputy Clerk               Claudia.Jenks @courts.state.tx.us
    Supreme Court of Texas
    Supreme Court Building
    201 West 14th, Rm. 104
    Austin, Texas 78701

cc: Robert Luke Robert Luke Ron Simon Simon  Luke, LLP 2929 Allen Parkway, 42nd Floor Houston, Texas 77019
Dick DeGuerin DeGuerin, Dickson  Hennessy *Page 74 
1018 Preston, 7th Floor Houston, Texas 77002
Frank Costilla Law Offices of Frank Costilla, PPLC Five East Elizabeth Street Brownsville, Texas 78520
Larry D. Warren Mark A. Cooper Ball  Weed, P.C. 745 East Mulberry Avenue, Suite 500 San Antonio, Texas 78212-3191
Craig Vittitoe Adams  Graham, L.L.P. 222 East Van Buren, West Tower Harlingen, Texas 78550
Jim M. Perdue, Jr. Joe N. Perdue Priscilla Walters The Perdue Law Firm, LLP 2727 Allen Parkway, Suite 800 Houston, Texas 77019
Michael Garza Garza  Vela, LLP Texas State Bank Tower 3900 North 10th Street, Suite 950 McAllen, Texas 78501
John Dacus HARTLINE, DACUS, BARGER, DREYER 
KERN, LLP 6688 N. Central Expressway, Suite 1000 Dallas, Texas 75206
Darrell L. Barger HARTLINE, DACUS, BARGER, DREYER 
KERN, LLP One Shoreline Plaza, Suite 2000 800 North Shoreline Blvd. Corpus Christi, Texas 78401
Kenneth Tekell State Bar No. 19764000 Tekell, Book, Matthews  Limmer 1221 McKinney, Suite 4300 Houston, Texas 77010
Amanda S. Hilty Ronald L. Bair
The Bair Law Firm, P.C. 14711 Pebble Bend Drive Houston, Texas 77068
Eduardo Roberto Rodriguez Mitch Chaney Rodriguez, Colvin, Chaney  Saenz, L.L.P. 1201 East Van Buren P.O. Box 2155 Brownsville, Texas 7852
J. A. "Tony" Canales Canales  Simonson, P.C. 2601 Morgan Avenue P.O. Box 5624 Corpus Christi, Texas 78465-5624
Richard Warren Mithoff Mithoff Law Firm Penthouse, One Allen Center 500 Dallas, Suite 3450 Houston, Texas 77002
Michael L. Brown Brown  Adkins 712 Main Street, Suite 2120 Houston, Texas 77002
Mark E. Enright ARNSTEIN  LEHR, LLP 120 S. Riverside Plaza, Suite 1200 Chicago, IL 60606-3910
Charles Lyman BARKER, LYMAN, TWINING, WEIBERG 
FERRELL, PC 1221 McKinney Street, Suite 3600 Houston, Texas 77010
 FIRST AMENDED APPENDIX A  1. Cause No. C-2365-05-F; Aggie Foster, on Behalf of the Person and Estate of Lillie Spies v. Global Limo, Inc., Global Charter Services, Inc., d/b/a "The BusBank", and Century MCT Charter Tours, Inc., Global Limo, Inc., and Juan Robles Gutierrez; In the 398th Judicial District Court of Hidalgo County, Texas ("Foster")
The following counsel have appeared to date in this litigation:
Robert Luke *Page 75 
SBN: 00789463
Ron Simon
SBN: 00788421
Simon  Luke, LLP
2929 Allen Parkway, 42nd Floor
Houston, Texas 77019
713/335-4900
713/335-4949 (fax)
Email: Robert@simonluke.com
Ron @simonluke.com
Counsel for Plaintiff Aggie Foster, on Behalf of thePerson and Estate of Lillie Spies
Dick DeGuerin
SBN: 05638000
DeGuerin, Dickson  Hennessy
1018 Preston, 7th Floor
Houston, Texas 77002
713/223-5959
713/223-9231 (fax)
Email: ddeguerin@aol.com
Counsel for Plaintiff Aggie Foster, on Behalf ofthe Person and Estate of Lillie Spies
Frank Costilla
Law Offices of Frank Costilla, PPLC
Five East Elizabeth Street
Brownsville, Texas 78520
956/541-4982
956/544-3152 (fax)
Email: info@costillalaw.com
Counsel for Plaintiff Aggie Foster, on Behalf ofthe Person and Estate of Lillie Spies
Larry D. Warren
State Bar No. 20888450
Mark A. Cooper
State Bar No. 24025752
Ball  Weed, P.C.
745 East Mulberry Avenue, Suite 500
San Antonio, Texas 78212-3191
210/731-6300
210/731-6499 (fax)
Email: ldw@ball-weed.com
mac @ball-weed.com
Counsel for Global Limo, Inc.
Craig Vittitoe
Adams  Graham, L.L.P.
222 East Van Buren, West Tower
Harlingen, Texas 78550
956/428-7495
956/428-2954 (fax)
Email: CHVittitoe@adamsgraham.com
Counsel for Global Charter Services Ltd.
Charles Lyman
Barker, Lyman, Twining, Weiberg  Ferrell, PC
1221 McKinney Street, Suite 3600
Houston, Texas 77010
713/759-1990
713/652-1990 (fax)
Email: clyman@barkerlyman.com
Counsel for Century Services d/b/a Century McMynnLeasing a/k/a RNJ McMynn Leasing
  2. Cause No. C-2495-05-I; Lerline Fuller and Marie Ceres. Each Individually v. Century Services, Inc., d/b/a Century McMynn Leasing, a/k/a R  J McMynn Leasing and M Mynn Leasing, Global Charter Services, Inc., d/b/a The BusBank, MCT Charter Tours, Inc., Global Limo, Inc., and Juan Robles Gutierrez; In the 398th *Page 76 
Judicial District Court of Hidalgo County, Texas ("fuller")
The following counsel have appeared to date in this litigation:
Jim M. Perdue, Jr.
SBN: 00788180
Joe N. Perdue
SBN: 24034624
Priscilla Walters
SBN: 20819100
The Perdue Law Firm, LLP
2727 Allen Parkway, Suite 800
Houston, Texas 77019
713/520-2500
713/520-2525 (fax)
Email: jperdue@perduelaw.com
joeperdue @perduelaw.com
pwalters@perduelaw.com
Counsel for Plaintiffs Lerline Fuller and MarieCeres, Each Individually
Michael Garza
Garza  Vela, LLP
Texas State Bank Tower
3900 North 10th Street, Suite 950
McAllen, Texas 78501
956/994-3100
956/381-440
956/994-3174 (fax)
Counsel for Plaintiffs Lerline Fuller and MarieCeres, Each Individually
Larry D. Warren
State Bar No. 20888450
Mark A. Cooper
State Bar No. 24025752
BALL  WEED, P.C.
745 East Mulberry Avenue, Suite 500
San Antonio, Texas 78212-3191
210/731-6300
210/731-6499 (fax)
Email: ldw@ball-weed.com
mac@ball-weed.com
Counsel for Global Limo, Inc.
Craig Vittitoe
Adams  Graham, L.L.P.
222 East Van Buren, West Tower
Harlingen, Texas 78550
956/428-7495
956/428-2954
Email: CHVittitoe@adamsgraham.com
Counsel for Global Charter Services, Ltd.
  3. Cause No. C-2366-05-E; Mary Gillette, Now Deceased, by and through the Independent Executrix of her Estate, Vicki Whitlow Thomas v. Sunrise Senior Living, Inc. a/k/a Brighton Gardens of Bellaire, Global Limo, Inc., Juan Robles Gutierrez, and Bus-bank; In the 275th Judicial District Court of Hidalgo County, Texas ("Gillette")
The following counsel have appeared to date in this litigation:
Amanda S. Hilty
SBN: 09683030
Ronald L. Bair
SBN: 01554900
The Bair Law Firm, P.C.
14711 Pebble Bend Drive
Houston, Texas 77068
713/862-5599
713/868-9444 (fax)
Email: ahilty@bairhilty.com
  rbair@bairhilty.com *Page 77
Counsel for Plaintiffs Mary Gillette, Now Deceased,by and through the Independent Executrix of her Estate, VickiWhitlow Thomas
David J. Beck
State Bar No. 00000070
Joe W. Redden, Jr.
State Bar No. 16660600
Fields Alexander
State Bar No. 00783528
Thomas Ganucheau
State Bar No. 00784104
Beck, Redden  Secrest, L.L.P.
1221 McKinney, Suite 4500
Houston, Texas 77010
713/951-3700
713/951-3720 (fax)
Email: dbeck@brsfirm.com
jredden@brsfirm.com
falexander@brsfirm.com
tganucheau@brsfirm.com
Counsel for Sunrise Senior Living, Inc.
Mitch Chaney
Rodriguez, Colvin, Chaney  Saenz, L.L.P.
1201 East Van Buren
P.O. Box 2155
Brownsville, Texas 78520
956/542-7441
956/541-2170 (fax)
Email: mc.chaney@rcclaw.com
Counsel for Sunrise Senior Living, Inc.
J.A. "Tony" Canales
Canales  Simonson, P.C.
2601 Morgan Avenue
P.O. Box 5624
Corpus Christi, Texas 78465-5624
361/883-0601
361/884-7023 (fax)
Email: tonycanales@canalessimonson.com
Counsel for Sunrise Senior Living, Inc.
Larry D. Warren
State Bar No. 20888450
Mark A. Cooper
State Bar No. 24025752
BALL  WEED, P.C.
745 East Mulberry Avenue, Suite 500
San Antonio, Texas 78212-3191
210/731-6300
210/731-6499 (fax)
Email: ldw@ball-weed.com
mac@ball-weed.com
Counsel for Global Limo, Inc.
John Dacus
Hartline, Dacus, Barger, Dreyer  Kern, LLP
6688 N. Central Expressway, Suite 1000
Dallas, Texas 75206
214/369 2100
214/369-2119 (fax)
jdacus@hdbdk.com
Darrell L. Barger
Hartline, Dacus, Barger, Dreyer  Kern, LLP
One Shoreline Plaza, Suite 2000
800 North Shoreline Blvd.
Corpus Christi, Texas 78401
361/866-8009
361/866-8039
dbarger@hdbdk.com
Counsel for Motor Coach Industries International,Inc.
Mark Enright *Page 78 
John T. Wagener
Arnstein  Lehr, LLP
120 S. Riverside Plaza, Suite 1200
Chicago, IL 60606-3910
312/876-7100
312/876-0288 (fax)
Counsel for Motor Coach Industries International, Inc.
Charles Lyman
Barker, Lyman, Twining, Weiberg  Ferrell, PC
1221 McKinney Street, Suite 3600
Houston, Texas 77010
713/759-1990
713/652-1990
Email: clyman@barkerlyman.com
Counsel for Century Services d/b/a Century McMynnLeasing a/k/a RNJ McMynn Leasing
(Please note that this Defendant has filed alsofiled a Special Appearance in this matter)
  4. Cause No. 2005-70990; Richard S. Lenzner, Individually, and as Independent Executor of the Estate of Natalie G. Lenzner, Deceased, Carl A Lenzner and Michelle Lenzner Tell v. Global Charter Services, Ltd., Global Charter Services, Ltd. d/b/a The Bus Bank, The BusBank, Global Limo, Inc., Juan Gutierrez Robles, Sunrise Senior Living Services, Inc., Sunrise Senior Living Services, Inc. d/b/a Brighton Gardens, and Brighton Gardens; In the 334th Judicial District Court of Harris County, Texas ("Lenzner")
The following counsel have appeared to date in this litigation:
Richard Warren Mithoff
SBN: 14228500
William J. Stradley
SBN: 19353000
Janie L. Jordan
SBN: 11012700
Mithoff Law Firm
Penthouse, One Allen Center
500 Dallas, Suite 3450
Houston, Texas 77002
713/654-1122
713/739-8085 (fax)
Email: rmithoff@mithofflaw.com
Counsel for Plaintiffs Richard S. Lenzner,Individually, and as Independent Executor of the Estate ofNatalie G. Lenzner, Deceased, Carl A. Lenzner and MichelleLenzner Tell
Michael L. Brown
SBN: 14228500
Brown  Adkins
712 Main Street, Suite 2120
Houston, Texas 77002
713/216-2444
713/216-2440 (fax)
Counsel for Plaintiffs Richard S. Lenzner,Individually, and as Independent Executor of the Estate ofNatalie G. Lenzner, Deceased, Carl A. Lenzner and MichelleLenzner Tell
Larry D. Warren
State Bar No. 20888450
Mark A. Cooper
State Bar No. 24025752
BALL  WEED, P.C.
745 East Mulberry Avenue, Suite 500
San Antonio, Texas 78212-3191
210/731-6300 210/731-6499 (fax) *Page 79 
Email: ldw@ball-weed.com
mac@ball-weed.com
Counsel for Global Limo, Inc.
David J. Beck
State Bar No. 00000070
Joe W. Redden, Jr.
State Bar No. 16660600
Fields Alexander
State Bar No. 00783528
Beck, Redden  Secrest, L.L.P.
1221 McKinney, Suite 4500
Houston, Texas 77010
713/951-3700
713/951-3720 (fax)
Email: dbeck@brsfirm.com
jredden@brsfirm.com
falexander@brsfirm.com
Counsel for Defendants Sunrise Senior Living Services,Inc. and Sunrise Senior Living, Inc., d/b/a Brighton Gardens ofBellaire (Defendant notes that "Sunrise Senior Living, Inc.,d/b/a Brighton Gardens of Bellaire" and "Brighton Gardens" wereincorrectly named as Defendants)
Kenneth Tekell
State Bar No. 19764000
Tekell, Book, Matthews  Limmer
1221 McKinney, Suite 4300
Houston, Texas 77010
713/222-9542
713/655-7727 (fax)
Email: cctbml@swbell.net
Counsel for Global Charter Services, Inc. d/b/a TheBusBank
  5. Cause No. 2005-65697; Karl Lothman and Kurt Lothman, Individually, and as Personal Representatives of the Estate of Lester Lothman, Deceased v. Global Charter Services, Ltd., Global Charter Services, Ltd. d/b/a The Bus-bank, The Busbank, Global Limo, Inc., Juan Gutierrez Robles, Sunrise Senior Living Services, Inc., Sunrise Senior Living Services Inc. d/b/a Brighton Gardens, and Brighton Gardens; In the 129th Judicial District Court of Harris County, Texas ("Lothman")
The following counsel have appeared to date in this litigation:
Richard Warren Mithoff
SBN: 14228500
William J. Stradley
SBN: 19353000
Janie L. Jordan
SBN: 11012700
Mithoff Law Firm
Penthouse, One Allen Center
500 Dallas, Suite 3450
Houston, Texas 77002
713/654-1122
713/739-8085 (fax)
Email: rmithoff@mithofflaw.com
Counsel for Plaintiffs Karl Lothman and Kurt Lothman,Individually, and as Personal Representatives of theEstate of Lester Lothman, Deceased
David J. Beck
State Bar No. 00000070
Joe W. Redden, Jr.
State Bar No. 16660600
Fields Alexander
State Bar No. 00783528
Beck, Redden  Secrest, L.L.P.
1221 McKinney, Suite 4500
Houston, Texas 77010
713/951-3700 *Page 80 
713/951-3720 (fax)
Email: dbeck@brsfirm.com
jredden@brsfirm.com
falexander@brsfirm. com
Counsel for Defendants Sunrise Senior Living Services,Inc., and Sunrise Senior Living Services, Inc. d/b/a BrightonGardens of Bellaire (Defendant notes that "Sunrise SeniorLiving, Inc., d/b/a Brighton Gardens of Bellaire" and "BrightonGardens" were incorrectly named as Defendants)
Larry D. Warren
State Bar No. 20888450
Mark A. Cooper
State Bar No. 24025752
BALL  WEED, P.C.
745 East Mulberry Avenue, Suite 500
San Antonio, Texas 78212-3191
210/731-6300
210/731-6499 (fax)
Email: ldw@ball-weed.com
mac@ball-weed.com
Counsel for Global Limo, Inc.
Kenneth Tekell
State Bar No. 19764000
Tekell, Book, Matthews  Limmer
1221 McKinney, Suite 4300
Houston, Texas 77010
713/222-9542
713/655-7727 (fax)
Email: cctbml@swbell.net
Counsel for Global Charter Services, Inc. d/b/a TheBusBank
  6. Cause No. C-2434-05-A; Sheila White, Bernadette Nanez, and Marcelia Loyano, Each Individually v. Century Services, Inc., d/b/a Century McMynn Leasing, a/k/a R  J McMynn Leasing and M Mynn Leasing, Global Charter Services, Inc., d/b/a The BusBank, MCT Charter Tours, Inc., Global Limo, Inc., and Juan Robles Gutierrez; In the 398th Judicial District Court of Hidalgo County, Texas ("White")
The following counsel have appeared to date in this litigation:
Jim M. Perdue, Jr.
SBN: 00788180
Joe N. Perdue
SBN: 24034624
Priscilla Walters
SBN: 20819100
The Perdue Law Firm, LLP
2727 Allen Parkway, Suite 800
Houston, Texas 77019
713/520-2500
713/520-2525 (fax)
Email: jperdue@perduelaw.com
joeperdue@perduelaw.com
pwalters @perduelaw.com
Counsel for Plaintiffs Sheila White, BernadetteNanez, and Marcelia Loyano, Each Individually
Michael Garza
Garza  Vela, LLP
Texas State Bank Tower
3900 North 10th Street, Suite 950
McAllen, Texas 78501
956/994-3100
956/381-440
956/994-3174 (fax)
Counsel for Plaintiffs Sheila White, BernadetteNanez, and Marcelia Loyano, Each Individually
Larry D. Warren *Page 81 
State Bar No. 20888450
Mark A. Cooper
State Bar No. 24025752
BALL  WEED, P.C.
745 East Mulberry Avenue, Suite 500
San Antonio, Texas 78212-3191
210/731-6300
210/731-6499 (fax)
Email: ldw@ball-weed.com
mac@ball-weed.com
Counsel for Global Limo, Inc.
Craig Vittitoe
Adams  Graham, L.L.P.
222 East Van Buren, West Tower
Harlingen, Texas 78550
956/428-7495
956/428-2954 (fax)
Email: CHVittitoe@adamsgraham.com
Counsel for Global Charter Services, Ltd. d/b/a TheBusBank
Charles Lyman
Barker, Lyman, Twining, Weiberg  Ferrell, PC
1221 McKinney Street, Suite 3600
Houston, Texas 77010
713/759-1990
713/652-1990 (fax)
Email: clyman@barkerlyman.com
Counsel for Century Services d/b/a Century McMynnLeasing a/k/a RNJ McMynn Leasing